DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 15 FEB 2021.  The amendment will be entered after final.  The status of the claims is as follows:
Claims 1-4 and 7-20 are pending.
Claims 5 and 6 are canceled.
Claims 15-20 are withdrawn (with traverse, 22 JUN 2020).
The cancellation of Claim 6 necessarily overcomes the previous rejection of Claim 6 under 35 USC 112, which is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 15 FEB 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-9) that Kim ‘817 teaches a divergent path from Gupta ‘378 et al.  Examiner respectfully disagrees, noting that both references have a common goal of depositing layers of aluminum oxide on substrates.  While the substrate may vary between the two references, the desired deposition material is the same and the references serve to establish the interchangeability of precursors for the same common goal.
Applicant argues (Page 9) that the method of Kim ‘817 is different from the method of Gupta ‘378 regarding the specific use or lack thereof of a reagent gas manifold.  Examiner notes that in the present rejection the deposition method of Kim ‘817 is not being relied upon for any rejection; the only teaching of Kim ‘817 relied upon for a rejection is the interchangeability of certain aluminum oxide precursors in order to utilize an aluminum oxide precursor consistent with the present interpretation of the claims.
Applicant argues (Pages 9-10) that Kim ‘817 teaches away from the Gupta ‘378 reference.  As argued above, while Kim ‘817 may use a different method of deposition than Gupta ‘378, the method of Kim ‘817 is not relied upon in the rejections at issue.  As argued above, the references are not divergent as they both have a common goal of depositing aluminum oxide on a substrate.  Applicant’s argument that the process of Kim ‘817 would render Gupta ‘378 inoperable is noted, but is rebutted by the fact that the process of Kim is not being incorporated into the method of Gupta ‘378.
Applicant argues (Pages 10-11) that Examiner has not considered the Kim ‘817 reference as a whole.  Examine respectfully disagrees, noting that the rejection of Claim 1 analyzes the broader teaching of Kim ‘817 and teaches the interchangeability of aluminum precursors in an ALD process of forming aluminum oxide.  Both Gupta ‘378 and Kim ‘817 teach ALD deposition of aluminum oxide; therefore, a person of ordinary skill in the art would reasonably expect that materials expressly taught to produce aluminum oxide in the ALD process of Kim ‘817 would serve to produce aluminum oxide in the ALD process of Gupta ‘378.  Applicant has not produced any evidence to rebut this position.
Applicant argues (Page 13) that Claims 2-4 and 7-14 are allowable by dependency from an allowable Claim 1.  Examiner notes that at the present time, Claim 1 is not held to be allowable.
Applicant's further arguments regarding Claims 2-4 and 7-14 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712